FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SINAGA NATANUGRAHA,                              No. 11-72053

               Petitioner,                       Agency No. A088-272-541

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Sinaga Natanugraha, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s finding that Natanugraha failed

to establish past persecution on account of a protected ground because, even

considered cumulatively, his experiences in Indonesia do not rise to the level of

persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009); Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one

beating did not compel finding of past persecution). Further, substantial evidence

supports the BIA’s determination that, even under a disfavored group analysis,

Natanugraha failed to establish sufficient individualized risk of harm to

demonstrate a well-founded fear of persecution. See Halim, 590 F.3d at 977-79;

Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2004) (en banc) (individualized

risk must be “distinct from [that] felt by all other ethnic Chinese Christians in

Indonesia”). Accordingly, Natanugraha’s asylum claim fails.

      Because Natanugraha has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.




                                           2                                    11-72053
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Natanugraha failed to establish that it is more likely than not that he will

be tortured if he returns to Indonesia. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                    11-72053